FLETCHER, Circuit Judge,
special concurrence:
I specially concur in the majority opinion. I am in full agreement except for the rationale it adopts in section -IILA to deny damages in the period post April 26, 1984 and its conclusion in section II on the importance to this case of a court injunction against TRPA in other litigation. Since I conclude plaintiffs have stated no claim for which relief can be granted, I would not reach the ripeness issue. Because court orders prevented the 1984 Plan from going into effect, plaintiffs cannot state or prove that the Plan caused them injury.
The effective date of the Plan was April 26, 1984. The State of California and the League to Save Lake Tahoe sued TRPA on April 26 and 27, 1984, in the United States District Court for the Eastern District of California. A scant few days later, on May 1, the court issued a temporary restraining order prohibiting TRPA from taking any action to approve building projects and ordered TRPA to show cause why a preliminary injunction should not issue. Order to Show Cause and Temporary Restraining Order at 3, California v. Tahoe Regional Planning Agency, No. CIV. S-84-0561 EJG (E.D.Cal. May 1, 1984).1 The order initially was to expire on May 31 but was extended until June 11. Order Granting Preliminary Injunction at 2 (Aug. 9, 1984). On June 11, the court held a hearing on the order to show cause. By memorandum decision dated June 16, the court granted a preliminary injunction containing the same restrictions as the TRO and extending the TRO until the court’s formal order granting the injunction could be issued. Memorandum of Decision (June 15, 1984); Order Granting Preliminary Injunction at 2. The court’s subsequent August 9 order granting the injunction contained the same restrictions as the TRO and June 15 memorandum decision: TRPA was enjoined from taking any action to approve any construction project.
The TRO and injunction, not the Plan, prevented the plaintiffs from building on their property. The TRO and the injunction forbade even the limited development allowed under the Plan. The plaintiffs claim that TRPA’s wrongdoing leading to the injunction should not protect it from liability here. However, the court granted the injunction based on California’s and the League’s claim that the Plan was not restrictive enough: it would permit construction of single-family residences in excess of Compact limits and inflict environmental damage, and the Plan also did not abide by the Compact’s stricter procedural requirements for project approval. California v. Tahoe Regional Planning Agency, 766 F.2d 1308, 1312 (1985). TRPA’s error was not that claimed by plaintiffs here, that is, being too restrictive, but was instead being too lenient. In short, the “wrongdoing” plaintiffs claim here was not the “wrongdoing” that triggered the injunction.
Because the court imposed the moratorium, TRPA’s adoption of the 1984 Regional Plan was not an actionable cause of plaintiffs’ claimed injury. The TRO issued only *1344five days after the Plan’s effective date, effectively preventing the 1984 Plan from ever being implemented. Amendment of the Plan to meet the California court’s objections would not have freed the lots for development.2 The esoteric distinctions between plan amendments and variances, and between quasi-judicial and legislative actions of local governmental bodies, can and should be avoided in this case.3 I would affirm simply on the basis I have indicated.

. In this and subsequent orders, the court made an exception for "circumstances of imminent threat to public health, safety and welfare.” Order to Show Cause and Temporary Restraining Order at 3.


. Although there were a few days between April 26, when the Plan took effect, and May 1, when the temporary restraining order took effect, the plaintiffs cannot claim that they could have completed all the necessary prerequisites to building, including getting a TRPA permit, within those few days.


. If I were to address the "ripeness" issue, I simply would hold that transfer of the plaintiffs' development rights granted under the 1984 Plan was a prerequisite to any claim against TRPA, rendering any claim unripe. See majority opinion, p. 1339 n. 6. Lack of causation makes it unnecessary for me to do so.